DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The rejections of claims 1, 2, 3, 6-13, and 16-20 under 35 U.S.C. 103 have been withdrawn in light of the Applicants’ amendments.
Claims 1, 11, and 16 have been amended, claims 4, 5, 14, and 15 have been cancelled, and claims 21 and 22 have been added to the claim set.  Thus, claims 1, 2, 3, 6-13, and 16-22 are presented for examination.

Allowable Subject Matter
Claims 1, 2, 3, 6-13, and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The most similar art of record, Matsushita [U.S. Patent Publication 2021/0206213], discloses an angle between the centerline of the vehicle and the centerline of the trailer (an angle between a vehicle and a trailer designated by the letter gamma (paragraph 0042 and figure 2, angle designated by the Greek letter gamma) and a display screen showing a vehicle operator a trailer and a vehicle (figure 5A). The second most similar art of record, Gali et al. [U.S. Patent Publication 2019/0118860], discloses a steering wheel icon displayed to a user on a screen (figure 11) and a steering angle guidance provided to a vehicle operator to guide a trailer into a desired area (paragraphs 0021 and 0022). However, no art of record discloses the steering warning icon is not displayed on the display screen unless the vehicle is stopped.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        

/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689